DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to a preliminary amendment filed 26 June 2020, claims 1-12 are pending in the application.

Drawings
The drawings are objected to because they contain color but no petition has been filed as discussed below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12 recites the limitation "the primary drying" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The recitation of “a primary drying” would be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. (CA 2 361 237 A1; published 03 August 2000; of record) in view of Takakura et al. (US 2013/0274472 A1; published 17 October 2013).
	Kurz et al. discloses a process for preparation of lyophilisates with improved dissolution rate wherein solutions are heated to 30-95°C then freezing is carried out quickly to the desired low freeze drying temperature (claim 1) wherein the process facilitates particle-free reconstitution (abstract) to make parenteral administration possible (page 2 lines 1-3) wherein lyophilization is used for the preservation of sensitive medicaments wherein the medicament is dissolved in water (i.e., aqueous solution) and the drying process takes place under high vacuum where water is withdrawn by sublimation to get the freeze-dried substance (page 1 lines 7-27) wherein the fast freezing is particularly preferably 30 minutes to 1 hour at a temperature down to -70°C at which point the drying phase is carried out in the usual manner to produce amorphous lyophilizate that can be reconstituted particle-free (page 2 line 16 to page 3 line 30; Example 1a).
	Kurz et al. does not disclose the medicament as a sodium salt of 6-fluoro-3-hydroxy-2-pyrazinecarboxamide as claimed.
	Takakura et al. discloses a process for producing a lyophilized preparation containing a crystal of a sodium salt of 6-fluoro-3-hydroxy-2-pyrazinecarboxamide comprising cooling an aqueous solution containing a sodium salt of 6-fluoro-3-hydroxy-2-pyrazinecarboxamide to produce a frozen product and carrying out lyophilization (claim 4) wherein 6-fluoro-3-hydroxy-2-pyrazinecarboxamide is useful as a preparation for injection (abstract) and is useful as a therapeutic agent for viral infection but has low solubility in water (paragraph [0006]) wherein amorphous states generally exhibit superior water solubility than crystalline states (paragraph [0005]) wherein the degree of pressure reduction in the primary drying step of lyophilization is preferably 50 Pa or below (paragraph [0067]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kurz et al. and Takakura et al. by using the sodium salt of 6-fluoro-3-hydroxy-2-pyrazinecarboxamide as in Takakura et al. as the medicament in the method of Kurz et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because a poorly water soluble sodium salt of 6-fluoro-3-hydroxy-2-pyrazinecarboxamide that is lyophilized and reconstituted is useful as a therapeutic agent for injection as suggested by Takakura et al. and Kurz et al. teaches using a poorly water-soluble medicament that is lyophilized and reconstituted for injection in the method of Kurz et al.
	Regarding the claimed recitations of adjusting the temperature to 20°C or more, 20-30°C, 30-40°C, 40-50°C, 50-60°C, 60-70°C, or 40°C or more, such claimed ranges overlap the temperature range of 30-90°C of Kurz et al. as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed recitations of cooling to -40°C or less within 1 hour or 3 hours as claimed, such claimed ranges overlap the fast freezing within 30 minutes to 1 hour at a temperature as low as -70°C of Kurz et al. as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the recitations in claims 11-12 of a temperature of -30°C to 0°C, or -40°C to -15°C, such ranges overlap the temperature range as low as -70°C of Kurz et al. as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding the recitation in claim 11 of pressure range of 15-25 Pa, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a degree of pressure reduction in the primary drying step of lyophilization of 50 Pa or below as suggested by Takakura et al. in the method of Kurz et al. in view of Takakura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Kurz et al. suggests using a usual drying phase in the lyophilization, and Takakura et al. teaches that 50 Pa or below is a suitable pressure reduction for drying in lyophilization.  Such range of 50 Pa or below overlaps the claimed range of 15-25 Pa, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617